Shaw, C. J.
As we understand the case, it was as follows. Leeds & Co. claimed to have an interest in the exclusive use of a patent planing machine in the town of Manchester, N. H., in which town Baldwin & Stevens were working the same machine, as Leeds & Co. alleged, without right. Call, the plaintiff, had an interest in the same patent at Lowell. Leeds & Co. executed a power of attorney to Call, the plaintiff, authorizing him, by suit or otherwise, to restrain Baldwin &> Stevens from using the machine at Manchester, and promised him half of what he should recover or receive for his compensation. Call took some measures under this authority, *365and afterwards Leeds & Co. assigned their interest to the defendant, Calef, with notice of Call’s claim, and with power to. revoke the power given to Call upon paying him what was-due to him. Calef and Call had an interview, at which the former promised to pay the plaintiff twenty five dollars for his services, for which this suit is brought, and Call consented to the revocation of the power of attorney. The defence is, that this original agreement between the plaintiff and Leeds & Co. was void, on the ground of maintenance and champerty.
The court are of opinion, that this forms no good defence. Manchester and Lowell were towns near each other; and the unauthorized use of the patent right in one would diminish the value and profits of the patent in the other. Therefore the plaintiff had a direct interest, concurrent with that of Leeds & Co., in preventing the violation of the patent right, so that an agreement to act in the name of the patentee, or his assigns, to prevent such- violation, and bring suits, if necessary, for that purpose, in the benefit of which he would largely, though indirectly, share, was not such unlawful maintenance or champerty as to render the agreement void.
There was a good consideration for this promise from the defendant to the plaintiff, in this: Leeds & Co. assigned
their rights to the defendant, and authorized him to revoke the plaintiff’s authority, on payment of his costs, and the assent of the plaintiff to such revocation constituted a good consideration for the express promise.

Verdict set aside, and a new trial ordered.